                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION


STETSON SKENDER, Individually and on                                       PLAINTIFF
Behalf of All Others Similarly Situated

VS.                             NO. 4:20-cv-00054-BRW

EDEN ISLE CORPORATION                                                  DEFENDANTS
and GARY REDD


                              OFFER OF JUDGMENT

         Pursuant to Rule 68 of the Federal Rules of Civil Procedure, defendants Eden

Isle Corporation and Gary Redd hereby offer to allow judgment to be taken against

them in this matter in favor of plaintiff Stetson Skender on his claims on the following

terms:

         1.    Defendants will pay (a) plaintiff the total sum of four thousand dollars

($4,000.00) inclusive of back pay or wages allegedly owed and any other money

damages, including liquidated damages, and (b) plaintiff’s counsel an award of

reasonable attorneys’ fees and costs now accrued within the meaning of Rule 68 to be

determined by the Court on a properly supported motion under the Fair Labor

Standards Act and the Arkansas Minimum Wage Act.

         2.    If accepted, the amount paid pursuant to this offer of judgment will be

the full and final amount and remedy to which plaintiff is entitled against defendants.

This offer of judgment is made for the purposes specified in Rule 68 and is not to be




2305510-v1
construed either as an admission that defendants are liable in this action, or that

plaintiff has suffered any damages.

        3.    If this offer is not accepted in writing within 14 days after service, it

shall be deemed withdrawn, and evidence of this offer will not be admissible except

in a proceeding to determine costs or attorneys’ fees.


                                         WRIGHT, LINDSEY & JENNINGS LLP
                                         200 West Capitol Avenue, Suite 2300
                                         Little Rock, Arkansas 72201-3699
                                         (501) 371-0808
                                         FAX: (501) 376-9442
                                         E-MAIL: jkim@wlj.com; dljones@wlj.com



                                         By
                                              Jane A. Kim (2007160)
                                              Daveante Jones (2016163)

                                              Attorneys for Defendants




                            CERTIFICATE OF SERVICE

        On April 23, 2021, a copy of the foregoing was served by email on the following:

        Lydia Hamlet – lydia@sanfordlawfirm.com
        Josh Sanford – josh@sanfordlawfirm.com

        Attorneys for Plaintiff



                                                 Jane A. Kim




2305510-v1                                  2
